Citation Nr: 1810355	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to December 14, 2015. 

2.  Entitlement to additional Special Monthly Compensation prior to December 14, 2015. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, as of December 14, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to October 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Winston -Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).

In August 2013, the Board denied an increased disability rating for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to TDIU for further development.  The Veteran appealed the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum decision, the Court affirmed the Board's August 2013 decision and remand.  This matter was remanded again in March 2015 for further development.  The Agency of Original Jurisdiction has completed the required development and the matter is once again before the Board.


FINDINGS OF FACT

1.  Prior to December 14, 2015, the schedular criteria for TDIU are met and the probative evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment.

2.  As of December 14, 2015, the Veteran has been assigned a 100 percent disability evaluation for PTSD and an award of Special Monthly Compensation (SMC).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU prior to December 14, 2015 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2017).

2.  As of December 14, 2015, the Veteran's appeal for entitlement to TDIU is moot and the claim is dismissed.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Entitlement to a TDIU prior to December 14, 2015

The Veteran filed his claim for TDIU in February 2008.  The Veteran asserts that since October 2005 his service-connected disabilities have been too disabling to allow him to secure or follow full-time gainful employment.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

As of January 2008, the Veteran was service-connected for PTSD evaluated as 50 percent disabling, diabetes mellitus evaluated as 50 percent disabling, diabetic neuropathy of the right upper extremity evaluated as 10 percent disabling, diabetic neuropathy of the left upper extremity evaluated as 10 percent disabling, diabetic neuropathy of the right lower extremity evaluated as 10 percent disabling, and diabetic neuropathy of the left upper extremity evaluated as 10 percent disabling.  Diabetes and its complications are considered one disability for the purposes of consideration of a TDIU.  His overall disability evaluation was 80 percent.  The Veteran was eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his PTSD, prior to December 14, 2015, rendered him unable to secure and follow a substantially gainful occupation.

In April 2015, the Veteran completed a private Vocational Rehabilitation and Employment (VR&E) assessment.  The assessment noted:
  
		Within a reasonable degree of vocational certainty, [The 		Veteran] does not have the residual functional capacity 		to work in the labor 	market in his past occupation or any 		other occupation in substantial gainful activity earning 			wages above poverty level, since 6/07.  It is therefore 			my opinion that it is at least as likely as not that [the 			Veteran] has not been able to secure and follow 				substantially gainful employment since June of 2007...

		[The Veteran's] file was reviewed in its entirety 			consisting of 1,289 pages to obtain information relevant 		to a vocational assessment and determination of 			individual employability...[The Veteran] continues 			to deal with PTSD and the impact on his daily 				living...[The Veteran] experiences difficulty 				manipulating and grasping items with his hands. This 			task is essential to the vast majority of jobs within the 			sedentary to light unskilled - skilled jobs. He is unable 		to feel his feet and the neuropathy causes constant pain 		in his extremities.  These prohibit his ability to work in 		any capacity.  These concerns are documented in records 		dating back to mid 2007...

		[The Veteran] consistently scores a GAF level of 40 - 			56 since mid-	2007, reflective of major impairment in 			social/occupational functioning, an inability to sustain 			work (40's) to moderate difficulty in the work 				environment (50's).  An individual functioning at these			levels will have difficulty meeting the minimum 			expectation of job demands, skilled or unskilled, of 			performing work with consistency and pace required to 		meet competitive labor market standards. 

In addition, to the April 2015 VR&E report, the Veteran submitted a 	March 2008 letter from a private psychiatrist stating, "because of this service-connected PTSD, [the Veteran] is moderately compromised in his ability to sustain social relationships but he is unable to sustain work relationships. Therefore, I consider him permanently and totally disabled and unemployable."

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49. Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the April 2015 VR&E assessment, and the March 2008 private psychiatric treatment letter, the Board finds that a TDIU is warranted in this case. The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical and mental requirements of employment.

Entitlement to a TDIU as of December 14, 2015

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.   

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC payable at the housebound rate may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, a September 2016 rating decision granted the Veteran Special Monthly Compensation (SMC) under 38 U.S.C. § 1114 (s), effective December 14, 2015, based on his 100 percent schedular rating for PTSD and additional disabilities that are independently rated at 60 percent or more.  Accordingly, the grants of a 100 percent rating for the Veteran's service-connected PTSD and SMC on account additional disabilities that are independently rated at 60 percent or more render the issue of entitlement to TDIU moot for the period from December 14, 2015.  Bradley, 22 Vet. App. at 293; see also Buie, 24 Vet. App. 242.

Thus, for the period since December 14, 2015, to the benefit sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Prior to December 14, 2015, entitlement to a TDIU is granted.

As of December 14, 2015, the issue of entitlement to a TDIU is moot, and is therefore dismissed.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


